Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US Pub. No.  2009/0320655 A1) in view of Zurecki et al. (WO 02096598 A1) and Leishman et al. (US Pub. No. 2012/0015587 A1).
(Claims 1, 2, 6-9 and 12) Grant discloses a cryogenic machining system (5; ¶¶ 0001, 0028; Figs. 1-5) that includes a cryogenic fluid source (¶ 0016; 14; Fig. 1), a flow regulator (16) downstream of the cryogenic fluid source (Fig. 1), a machining control unit (42), and at least one cryogenic fluid sensor (36, 40; ¶¶ 0024-0026) downstream of the flow regulator.  The at least one cryogenic fluid sensor (36, 40; ¶¶ 0024-0026) is capable of assessing cryogenic fluid and transmit first data to the machining control unit (42; ¶¶ 0024-0027).  A cutting tool (12) downstream of the at least one cryogenic fluid sensor (36, 40; ¶¶ 0024-0026).  The cutting tool (12) is capable of working on a surface of a work piece (e.g., Figs. 2, 4).  The machining control unit (Grant 42) is configured to receive and analyze the first data and control the flow regulator (16) based on said first data (Grant ¶ 0027).  Grant discloses that other sensors beyond those explicitly recited within the reference may be included in the system (¶¶ 0024-0026).  Yet, Grant does not explicitly disclose an infrared sensor configured to monitor a cut zone where the cutting tool works on the surface of the work piece and transmit second data to the machining control unit.
Zurecki et al. (“Zurecki “) discloses an infrared sensor for monitoring a cut zone where the cutting tool works on the surface of the work piece (during operation/cutting) and manipulating flow rate and/or pressure of cryogenic fluid in response to second data - infrared radiation (Page 13).  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the system disclosed in Grant with an infrared sensor for monitoring a cut zone and transmitting a second data to the controller and influencing flow rate/pressure as suggested in Zurecki in order to measure heat generated on the work piece and take corrective action.
Examiner is of the opinion that the controller continuing the cutting operation while receiving information from the sensor(s) is enough control of the cutting tool position/speed in response to that information.  Even the absence of action on the part of the controller in response to reception of the data is enough control of the position/speed of the cutting tool to meet the limitation.  Moreover, the consideration of manipulating the tool processing characteristics (e.g., feed rate, cut depth, etc.) based upon information from the sensor(s) is an obvious consideration (as discussed below).  Nevertheless, even though the sensor(s) transmits information to the control unit, there is no explicit disclosure of the information being sent to a control unit and the cutting tool being controlled in terms of a change in operational parameters of the cutting tool itself in response to the data.  Thus, to prevent any argument as to Examiner’s interpretation, the following modifications make clear that the prior art teaches a controller configured to control the position of the cutting tool in response to data received from sensors.
Leishman et al. (“Leishman “) discloses a pressure sensor and a flow rate sensor downstream of a coolant delivery unit (Figs. 3, 4).  In response to data received from the sensors, a control unit (36) may continue the machining operation (keep moving the position of a cutting tool relative to a workpiece - first position being different from a subsequent second position), stop the machining operation (stopping the cutting tool) and/or control the flow rate of coolant (¶¶ 0020-0031).  The machining control unit (36), in response to data received from the sensors, may control the movement and placement of the work piece with regard to the cutting tool, which involves the adjustment of position/feed of the work piece from a first work piece position to a second work piece position, the first position being different than the second position (i.e., withdrawing work piece from machine - ¶¶ 0022, 0031).  By continuing the operation or stopping the operation, the tool speed, feed rate as well as pressure, force, torque, etc. are still controlled by the machining control unit.  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the system disclosed in Grant with a flow rate sensor transmitting first data to a controller and the controller configured to control the tool position and/or coolant flow in response to data from sensors as disclosed in Leishman in order to assess the flow rate of the cryogenic fluid and take action to optimize the cutting operation by permitting continued operation, halting position of the cutting tool to prevent damage and/or improve coolant flow to control temperature.  The reference does not explicitly disclose the withdrawal of the tool from the work piece when the operation is stopped as a result of an anomaly sensed and transmitted to the control unit.  Yet, because Applicant failed to traverse Examiner’s stance that it is well known by one of ordinary skill in the art that the tool is withdrawn from the work piece at the end of an operation or when an operation is terminated, the well-known in the art statement is taken as Applicant admitted prior art.  See MPEP § 2144.03 C.  Therefore, one of ordinary skill in the art at a time prior to filing would have found it obvious to configure the control unit disclosed in the modified Grant system to withdraw the tool from the work piece upon termination of the machining operation (thereby changing position/speed of the tool in a further manner).
(Claim 3) The at least one cryogenic fluid sensor (Grant 36) is capable of assessing pressure of the cryogenic fluid (Grant ¶¶ 0024-0025).
(Claim 4) The at least one cryogenic fluid sensor (Grant 40) is capable of assessing temperature of the cryogenic fluid (Grant ¶¶ 0024, 0026).
(Claim 10) The cutting tool is internally cooled by the cryogenic fluid (Grant Figs. 2-5).
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.  Applicant argues that the modification of the Grant reference in view of Zurecki falls short of the claimed invention because the Zurecki reference does not teach controlling both first data and second data for influencing corrective action.  Relative to the Leishman modification, Applicant states that the reference does not teach the use of an infrared sensor when controlling the cutting process.  In conclusory fashion, Applicant states that there is no teaching in the Leishman reference that stopping or continuing the cutting operation is control of the tool and/or workpiece.  Examiner disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).  As such, the arguments against Zurecki alone do not show nonobviousness because it is the combination of the teachings of Zurecki with the system disclosed in Grant.  Grant discloses that the controller receives and analyzes data from the sensors.  The addition of the infrared sensor data would then also be analyzed by the controller.  Like the issue with Zurecki alone, the fact that Leishman does not explicitly disclose an infrared sensor does not show nonobviousness.  The argument by Applicant does not state why controlling the operation in the manner disclosed falls short of position control.  If Applicant desires a narrower interpretation, the claim must be amended to detail the control further.  As of now, the prior art of record reads upon the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722